DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2022 has been entered.
Status of the Claims
Claims 1-27, 33, and 38 are canceled. Claims 28-32, 34-37, and 39-48 are pending and examined on the merits. All rejections not reiterated herein have been withdrawn.
Claim Rejections - 35 USC § 112
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, features introduced by the above phrase will be interpreted as merely exemplary of the remainder of the claim, and therefore not required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-30, 34, 37, 39, 41-45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (US 2004/0248093 A1) in view of Pang et al. (US 2014/0204372 A1).
Regarding claim 28, Coombs et al. teach a method for detecting presence of a target analyte in a sample (para [0156]-[0164], Fig. 7B-10B; para [0174]-[0180], Fig. 11B; para [0189]-[0196], Fig. 12B; para [0360]-[0367], Fig. 66A-B; para [0377]-[0385], Fig. 68A-B), the method comprising:
contacting the sample with magnetic beads and non-magnetic beads, wherein when the sample comprises the target analyte, the contacting generates a plurality of two-particle complexes, wherein each of the complexes comprises the target analyte sandwiched between a magnetic bead and a non-magnetic bead (dual bead complex 194 formed from capture bead 190 with probe 196, target agent 204, and reporter bead 192 with probe 208, para [0164], Fig. 10B; the capture bead 190 may be selected based upon a desired size, and a preferred way to make it isolatable is for it to be magnetic, para [0159]; magnetic capture beads 190, para [0175], [0189]; reporter bead 192 is selected based upon a desired size and the material properties for detection and reporting purposes, reporter bead may be a polystyrene bead, para [0162]);
applying a magnetic field to immobilize the magnetic beads present in the two-particle complexes (solution can be exposed to a magnetic field to capture the dual bead complex structures 194 using the magnetic properties of capture bead 190, para [0178], [0194], [0364], [0382]);
contacting the two-particle complexes with a dissociation solution to dissociate the two-particle complexes and release the non-magnetic beads present in the two-particle complexes (urea, acids, or bases may be added to the dual bead solution as dissociations agents, para [0366], Fig. 66A; the dual bead complexes are thus dissociated by the actions of these dissociation agents thereby releasing the reporter beads 192 from the capture beads 190 as shown in Fig. 66B, Step VI/Fig. 68B, Step VII. After the dissociation of the dual bead structure, the capture beads 190 are separated from the, now unbound, reporter beads 192 in the solution, as shown in Fig. 66B, Step VII/Fig. 68B, Step VIII, para [0366]-[0367], Fig. 66B; para [0384]-[0385], Fig. 68B); and detecting the presence of the non-magnetic beads, wherein the presence of non-magnetic beads indicates that the target analyte is present in the sample, and wherein the detecting comprises: (b) optical detection (para [0367], [0385]).
Coombs et al. fail to specifically teach the non-magnetic beads are non-magnetic nanobeads. Coombs et al. fail to teach vertically flowing the dissociation solution comprising the released non-magnetic nanobeads through a substrate comprising an array of nanoholes, wherein the diameter of the nanoholes is smaller than the diameter of the non-magnetic nanobead, thereby enriching the non-magnetic nanobeads at the surface of the array of nanoholes.
Coombs et al. fail to specifically teach the non-magnetic beads are non-magnetic nanobeads. Coombs et al. fail to teach vertically flowing the dissociation solution comprising the released non-magnetic nanobeads through a substrate comprising an array of nanoholes, wherein: vertically flowing the dissociation solution comprises diverting a convective flow of the dissociation solution directly towards the array of nanoholes; and the diameter of the nanoholes is smaller than the diameter of the non-magnetic nanobead, thereby enriching the non-magnetic nanobeads at the surface of the array of nanoholes.
Pang et al. teach a method comprising: vertically flowing a solution comprising non-magnetic nanobeads through a substrate comprising an array of nanoholes, wherein: vertically flowing the solution comprises diverting a convective flow of the solution directly towards the array of nanoholes; and the diameter of the nanoholes is smaller than the diameter of the non-magnetic nanobead, thereby enriching the non-magnetic nanobeads at the surface of the array of nanoholes (transferring a fluid containing particles in a first channel of a nonconductive material formed over a composite membrane including an array of nanochannels that pass through two opposing sides of the composite membrane …; applying the electrical signal to generate an electric field to effectuate an electrokinetic force within the first and second channels to steer the particles toward the nanochannels to capture one or more particles at an opening or within a respective nanochannel to immobilize the particles; both lateral flow (across the individual microchannel) and transverse flow (from the top microchannel 414, through the nanochannel 413, and out of the bottom microchannel 412) can be controlled by changing the direction of the electrostatic field resulting from applying voltages to the different electrodes. The charged ions in the solution will drag the solution through the channels from the inlet to the outlet, real-time manipulation of the nanoparticles on the nanochannel array can be effected based on the control of the nanoflow of the nanoparticle-containing fluid into the nanochannel with the applied electric field, para [0010], para [0044], para [0059], para [0075], abstract; particles can include a nanoparticle, a microparticle, … among others, para [0009]; 200-nm carboxylated fluorescent beads (e.g., FluoSpheres, Life Technologies) may be used, i.e., polystyrene nanoparticles may be used and various materials of nanoparticles can be implemented (e.g., Si), para [0073]; diameter of particles is larger than diameter of nanoholes, Fig. 1A, 4D-4E); and
detecting the presence of the non-magnetic nanobeads on the surface of the array of nanoholes, wherein the detecting comprises (a) visual observation by a user of presence of the non-magnetic nanobeads on the surface of the array (microscope and camera used to visually observe motion of particles, para [0073]); or (b) optical detection (para [0048], [0073]).
Pang et al. teach applying the electrical signal to generate an electric field to effectuate an electrokinetic force within the first and second channels to steer the particles toward the nanochannels to capture one or more particles at an opening or within a respective nanochannel to immobilize the particles and that both lateral flow (across the individual microchannel) and transverse flow (from the top microchannel 414, through the nanochannel 413, and out of the bottom microchannel 412) can be controlled by changing the direction of the electrostatic field resulting from applying voltages to the different electrodes (para [0010], [0059]). Pang et al. further teach real-time manipulation of the nanoparticles on the nanochannel array can be effected based on the control of the nanoflow of the nanoparticle-containing fluid into the nanochannel with the applied electric field (para [0075]). Since Pang et al. teach controlling the flow of fluid into the nanochannel array (i.e., diverting a flow of solution towards the array of nanoholes), the teachings read on diverting a convective flow of the solution directly towards the array of nanoholes when the term “convective flow” is given the broadest reasonable interpretation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Coombs et al. the step of vertically flowing the dissociation solution comprising the released non-magnetic beads of Coombs et al. through a substrate comprising an array of nanoholes, wherein: vertically flowing the solution comprises diverting a convective flow of the solution directly towards the array of nanoholes; and the diameter of the nanoholes is smaller than the diameter of the non-magnetic nanobead, thereby enriching the non-magnetic nanobeads at the surface of the array of nanoholes, as taught by Pang et al. because the nanoholes operate as resonant structures to amplify localized fields produced in an optical interrogation of the immobilized particles (Pang et al., abstract, para [0008]). It would have further been obvious to use as the non-magnetic beads of Coombs et al. the non-magnetic nanobeads of Pang et al. because Coombs is generic with respect to the size or type of the non-magnetic beads that can be incorporated into the method (reporter bead 192 is selected based upon a desired size and the material properties for detection and reporting purposes, Coombs et al., para [0162]) and one would be motivated to use the appropriate size and materials for the desired optical detection and functionality of the particles (Pang et al., para [0073]). 
Pang et al. teach a method involving detection of single particles or beads (Pang et al. does not require the particles or beads capture an additional analyte for detection) which in the combination of Coombs et al. in Pang et al. are the beads that result from the dissociation of the dual bead complex in Coombs et al. One of ordinary skill in the art would have a reasonable expectation of success in combining Coombs et al. and Pang et al. because both are drawn to methods for optical detection of non-magnetic beads (e.g., polystyrene beads). Coombs et al. teach the non-magnetic bead is selected based upon a desired size and the material properties for optical detection and reporting purposes (Coombs et al., para [0162]) and Pang et al. teach using non-magnetic nanobeads for optical detection (Pang et al., para [0008]-[0009]; Figs. 4C-4E; para [0057]-[0059]; e.g., para [0072]-[0073]; Fig. 7A). 
Regarding claims 29 and 30, Coombs et al. teach the magnetic beads are conjugated to first binding elements which specifically bind to the target analyte and the non-magnetic beads are conjugated to second binding elements which specifically bind to the target analyte, wherein the first binding elements comprise a first antibody and the second binding elements comprise a second antibody (antibody transport probes 196 are conjugated onto the beads and include proteins, such as antigens or antibodies, implemented to capture protein targets, para [0156]; Fig. 7B-10B, 11B, 12B, 66A-66B, 68A-68B).
Regarding claim 34, Coombs et al. teach contacting the sample with magnetic beads and non-magnetic beads comprises:
contacting the sample with magnetic beads comprising a first binding element immobilized on the magnetic beads, wherein the first binding element binds to the target analyte to form a first complex comprising the target analyte bound to the magnetic beads (para [0158], Fig. 7B-8B, para [0175]-[0176], Fig. 11B Step II, para [0191], Fig. 11B Step II, para [0361]-[0362], Fig. 66 Step II, para [0379], Fig. 68A Step II);
contacting the first complex with non-magnetic beads comprising a second binding element immobilized on the non-magnetic nanobeads, wherein the second binding element binds to the target analyte to form the two-particle complexes (para [0164], Fig. 10B, para [0177], Fig. 11B Step III, para [0193], Fig. 11B Step III, para [0363], Fig. 66 Step III, Fig. 68A Step III).
Regarding claim 37, Pang et al. teach (a) visual observation by a user of presence of the non-magnetic nanobeads on the array comprises seeing the non-magnetic nanobeads or observing a resonance shift caused by presence of the non-magnetic nanobeads on the array (para [0073]; the shifting of the transmission peak can be observed when nanoparticles are captured onto the nanochannels, para [0061]; para [0072]). Pang et al. teach the array comprises a nanoplasmonic surface and the presence of the non-magnetic nanobeads on the array surface results in a resonance shift observable by a user (para [0043]-[0044]; para [0061]; para [0072]).
Regarding claim 39, Pang et al. teach (b) optical detection comprises detection of an optical signature of the non-magnetic nanobead by a photodetector (the optical module 710 can direct a coherent light beam on the nanochip device 400 and detect inelastic scattering of the light beam by at least some of the trapped particles at the openings of the nanochannels 413 to determine their Raman spectra, in which the exemplary resonant nanostructures amplify detected signals corresponding to the inelastic scattering, para [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Coombs et al. the detection methods of Pang et al. because the nanoholes of the detection methods taught in Pang et al. operate as resonant structures to amplify localized fields produced in an optical interrogation of the immobilized particles (Pang et al., abstract, para [0008]). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to the optical detection of immobilized particles and teach using detection modules that are separate from the analysis substrates.
Regarding claim 41, Coombs et al. in view of Pang et al., as described above, teach the array of nanoholes is disposed in an electrochemical cell comprising a first chamber and a second chamber separated by the array (Pang et al., array of metal nanoholes 105; Fig. 1A, para [0044]; top microfluidic chamber 103; bottom microfluidic chamber 104) and that the method comprises:
introducing the dissociation solution into the first chamber, flowing the dissociation solution through the nanoholes and into the second chamber (transferring a fluid containing particles in a first channel of a nonconductive material formed over a composite membrane including an array of nanochannels that pass through two opposing sides of the composite membrane to a second channel, Pang et al., para [0010]-[0011]; para [0044]; para [0059], para [0075]); and
(a) visually observing the presence of the non-magnetic nanobeads on the surface of the array (microscope and camera used to visually observe motion of particles, para [0073]); or
(b) optically detecting presence of the nanobeads on the surface of the array (para [0048]).
Regarding claim 42, Coombs et al. teach simultaneously contacting the sample with the magnetic beads and the non-magnetic beads (in one embodiment, the beads and sample are added to the disc at the same time, or nearly the same time. Alternatively, the beads with the probes can be pre-loaded on the disc for future use with a sample so that only a sample needs to be added, para [0240]).
Regarding claim 43, Coombs et al. teach the non-magnetic beads comprise binding elements conjugated thereto and the dissociation solution removes the binding elements (antibody transport probes 196 are conjugated onto the beads and include proteins, such as antigens or antibodies, implemented to capture protein targets, para [0156]; Fig. 7B-10B, 11B, 12B, 66A-66B, 68A-68B; urea, acids, or bases may be added to the dual bead solution as dissociations agents, para [0366], Fig. 66A; the dual bead complexes are thus dissociated by the actions of these dissociation agents thereby releasing the reporter beads 192 from the capture beads 190 as shown in Fig. 66B, Step VI/Fig. 68B, Step VII. After the dissociation of the dual bead structure, the capture beads 190 are separated from the, now unbound, reporter beads 192 in the solution, as shown in Fig. 66B, Step VII/Fig. 68B, Step VIII, para [0366]-[0367], Fig. 66B; para [0384]-[0385], Fig. 68B).
Regarding claim 44, Coombs et al. teach the dissociation solution comprises high salt buffer or chaotropic agents (e.g., urea, para [0366]).
Regarding claim 45, Coombs et al. in view of Pang et al., as described above, teach the non-magnetic nanobeads have a diameter of 100nm-600nm (e.g., a 200-nm diameter particle, para [0062], [0073]).
Regarding claim 48, Pang et al. teach cross flowing a solution in a divided chamber comprising: a first chamber, and a second chamber separated from the first chamber by the substrate, by introducing the solution into an inlet of the first chamber and removing the solution via an outlet of the second chamber, wherein the inlet and the outlet are located in opposed walls of the divided chamber (the first and second microfluidic chambers include inlet and outlet channels that lead to corresponding microchannels, para [0050], inlet of bottom chamber and outlet of top chamber are located in opposed walls of the divided chamber, e.g., Fig. 2; both lateral flow (across the individual microchannel) and transverse flow (from the top microchannel 414, through the nanochannel 413, and out of the bottom microchannel 412) can be controlled by changing the direction of the electrostatic field resulting from applying voltages to the different electrodes. The charged ions in the solution will drag the solution through the channels from the inlet to the outlet, e.g., nanoflow was generated by applying a voltage between the inlet on the top channel (V1) and the outlet on the bottom channel (V4), para [0059], [0073], thereby reading on introducing the solution into an inlet of the first chamber and removing the solution via an outlet of the second chamber).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Coombs et al. in view of Pang et al. cross flowing the dissociation solution in a divided chamber comprising: a first chamber, and a second chamber separated from the first chamber by a substrate, by introducing the dissociation solution into an inlet of the first chamber and removing the dissociation solution via an outlet of the second chamber, wherein the inlet and the outlet are located in opposed walls of the divided chamber because Coombs et al. in view of Pang et al. are generic with respect to how the dissociation solution is introduced in the method and one would be motivated to appropriately introduce the dissociation solution for proper detection of the non-magnetic beads.

Claims 31-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (US 2004/0248093 A1) in view of Pang et al. (US 2014/0204372 A1) as applied to claim 28 above, and further in view of Chan et al. (US 2003/0082589 A1).
Regarding claim 31, Coombs et al. in view of Pang et al. teach the method of claim 28, wherein the magnetic beads are conjugated to a first antibody which specifically binds to the target analyte and the two-particle complexes further comprise a second antibody that specifically binds to the target analyte (antibody transport probes 196 are conjugated onto the beads and include proteins, such as antigens or antibodies, implemented to capture protein targets, Coombs et al., para [0156]; Fig. 7B-10B, 11B, 12B, 66A-66B, 68A-68B; Coombs et al., para [0177], [0363]). Coombs et al. in view of Pang et al. teach in the method the conjugation of first binding element to the magnetic bead via EDC conjugation and alternatively, passive adsorption or streptavidin-biotin interactions (Coombs et al., para [0181], [0175], [0361]).
Coombs et al. in view of Pang et al. fail to specifically teach the second antibody is conjugated to a first member of a high-affinity binding couple comprising a first member and a second member, and the non-magnetic beads are conjugated to a second member of the high- affinity binding couple.
Chan et al. teach an antibody conjugated to a first member of a high-affinity binding couple comprising a first member and a second member, and a non-magnetic bead conjugated to a second member of the high-affinity binding couple (first ligand (e.g., antibody) capable of binding to an analyte (e.g., an antigen), para [0048], [0064]; particles can be a latex particle, a silica particle, a glass particle which are dielectric materials, para [0014]; a third ligand (e.g., biotin) binds to the particle and binds to a second ligand (e.g., avidin) which binds to a first ligand, para [0048], or a second ligand (e.g., avidin) binds to the particle and binds to a third ligand (e.g., biotin) which binds to a first ligand, para [0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Coombs et al. in view of Pang et al. by using avidin-biotin interactions to conjugate the second antibody to the non-magnetic nanobeads as suggested in Chan et al. because Coombs et al. in view of Pang et al. are generic with respect to the conjugation of the antibody to the non-magnetic nanobeads that can be incorporated into the method and one would be motivated to use the appropriate conjugation method for proper detection of the non-magnetic beads.
One having ordinary skill in the art would have a reasonable expectation of success in combining Coombs et al. in view of Pang et al. and Chan et al. because both are similarly drawn to the conjugation between an antibody and a non-magnetic bead.
Regarding claim 32, Coombs et al. in view of Pang et al. and Chan et al., as detailed above, teach the first member of the high-affinity binding couple is biotin and the second member of the high affinity couple is a biotin binding protein comprising Avidin, NeutrAvidin, or streptavidin (para [0048]).
Regarding claim 35, Coombs et al. in view of Pang et al. and Chan et al., as detailed above, teach the method of claim 32, comprising applying a magnetic field to immobilize the magnetic beads present in the two-particle complexes and removing non-magnetic nanobeads not present in the two-particle complex prior to contacting the two-particle complexes with the dissociation solution (para [0194], Fig. 11B Step V, para [0382], Fig. 68A step V).
Regarding claim 36, Coombs et al. in view of Pang et al. teach contacting the sample with magnetic beads comprising a first antibody immobilized on the magnetic beads, wherein a first antibody binds to the target analyte to form a first complex comprising the target analyte bound to the magnetic beads (Coombs et al., para [0158], Fig. 7B-8B, para [0175]-[0176], Fig. 11B Step II, para [0191], Fig. 11B Step II, para [0361]-[0362], Fig. 66 Step II, para [0379], Fig. 68A Step II); optionally applying a magnetic field to the two-particle complexes thereby immobilizing the two-particle complexes; and removing non-magnetic nanobeads not present in the two-particle complexes (Coombs et al., para [0178], Fig. 11B Step IV, para [0194], Fig. 12B Step V, para [0364], Fig. 66A Step IV, para [0382], Fig. 68A Step V).
Coombs et al. in view of Pang et al. fail to teach contacting the first complex with a second antibody that binds to the target analyte to form a second complex comprising the second antibody bound to the target analyte in the first complex; and contacting the second complex with non-magnetic nanobeads comprising a first member of a high affinity binding pair immobilized on the non-magnetic nanobeads, wherein the first member of the high affinity binding pair binds to a second member of the high affinity binding pair, wherein the second member of the high affinity binding pair is conjugated to the second antibody, thereby forming the two-particle complexes comprising non-magnetic nanobeads bound to the second complex.
Chan et al. teach contacting the target analyte with an antibody that binds to the target analyte, contacting the antibody with non-magnetic beads comprising a first member of a high affinity binding pair immobilized on the non-magnetic beads, wherein the first member of the high affinity binding pair binds to a second member of the high affinity binding pair, wherein the second member of the high affinity binding pair is conjugated to the second antibody (para [0048], [0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Coombs et al. in view of Pang et al. by subsequently contacting the first complex formed in Coombs et al. in view of Pang et al. with a second antibody that binds to the target analyte as in Chan et al. to form a second complex comprising the second antibody bound to the target analyte in the first complex and contacting the second antibody with non-magnetic beads comprising a first member of a high affinity binding pair immobilized on the non-magnetic beads, wherein the first member of the high affinity binding pair binds to a second member of the high affinity binding pair, wherein the second member of the high affinity binding pair is conjugated to the second antibody as in Chan et al. to form the two-particle complexes comprising non-magnetic nanobeads bound to the second complex because Coombs et al. in view of Pang et al. are generic with respect to the conjugation of the antibody to the non-magnetic nanobeads that can be incorporated into the method and one would be motivated to use the appropriate conjugation method for proper detection of the non-magnetic beads.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (US 2004/0248093 A1) in view of Pang et al. (US 2014/0204372 A1) as applied to claim 28 above, and further in view of Monbouquette et al. (US 2014/0248711 A1).
Regarding claim 40, Coombs et al. in view of Pang et al. teach the method of claim 28, but fail to teach the detecting comprises (c) measuring occlusion of the nanoholes by the non-magnetic nanobeads as indicated by decrease in an electrical signal from the nanoholes.
Monbouquette et al. teach detecting comprises (c) measuring occlusion of the nanoholes by the non-magnetic nanobeads as indicated by decrease in an electrical signal from the nanoholes (polystyrene beads of a diameter equal to or greater than the membrane pore size, para [0048], [0043], [0099]; a bead blocking a pore will steadily block a significant fraction of the current flowing through that pore, which is easily detected, para [0011], [0034], [0045]-[0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Coombs et al. in view of Pang et al. the step of measuring the electric current between the electrodes wherein a decrease in measured electric current indicates the presence of the bead blocking the pore as in Monbouquette et al. because doing so provides a strong on/off signal in the presence of/absence of target analyte in the sample that is easily detected (Monbouquette et al., para [0036], [0045]).
One would have reasonable expectation of success in combining Coombs et al. in view of Pang et al. and Monbouquette et al. because they are similarly drawn to flowing a solution containing non-magnetic beads through a nanohole array separating two chambers and detecting non-magnetic beads captured on the nanohole array through application of electric current.

Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (US 2004/0248093 A1) in view of Pang et al. (US 2014/0204372 A1) as applied to claim 28 above, in light of Invitrogen (FluoSpheres® Fluorescent Microspheres Product Information).
Regarding claim 46, Coombs et al. in view of Pang et al., as described above. teach the non-magnetic nanobeads are 200-nm carboxylated fluorescent beads, e.g., FluoSpheres, Life Technologies and teach polystyrene nanoparticles may be used and various materials of nanoparticles can be implemented (e.g., Si) (Pang et al., para [0073]). Although Pang et al. do not specifically state that the 200-nm carboxylated fluorescent beads, e.g., FluoSpheres, Life Technologies are dielectric, Invitrogen demonstrates that these particles are made of polystyrene which is a dielectric material (Invitrogen, p. 1, col. 1, par. 1).
Regarding claim 47, Coombs et al. teach different reporter beads can be used to be distinguishable from each other, such as beads that fluoresce at different wavelength or different size reporter beads to provide multiplexing methods wherein more than one target agent can be identified and that reporter beads having different physical and/or optical properties, such as fluorescence at different wavelengths (i.e., differently colored), allow for simultaneous detection of different target agents from the same biological sample (para [0011], [0261]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric nanobeads in the method of Coombs et al. in view of Pang et al. be a plurality of differently colored dielectric nanobeads as suggested in Coombs et al. such that the method comprises contacting the sample with a plurality of differently colored dielectric nanobeads for the simultaneous detection of a plurality of analytes in the sample because doing so would allow for simultaneous detection of different target agents from the same biological sample (Coombs et al., para [0011], [0261]). 
Response to Arguments
Applicant’s arguments, see p. 8, filed 8 November 2022, with respect to the objection of claims 40 and 43 have been fully considered and are persuasive in light of amendments to the claims.  The objection of claims 40 and 43 has been withdrawn. 
Applicant’s arguments, see p. 8, filed 8 November 2022, with respect to the rejection of claims 40- 43 under 35 USC 112(b) have been fully considered and are persuasive in light of amendments to the claims.  The of rejection of the claims 43-44 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments, see p. 11-14, filed 8 November 2022, have been fully considered but they are not persuasive. Applicant argues Pang teaches that the direction of flow is across the nanochannels and not directly to the nanochannels, Pang teaches applying an electrical field to the beads to direct them, and Pang is silent regarding the diversion of a convective flow of the dissociation solution directly towards the array of nanoholes because rather than changing the direction of the flow, which carries on in the direction set forth by the arrow in Fig. 4C, the nanobeads of Pang are directed to the nanohole array via an electrical field. This is not persuasive. Although Pang do teach lateral flow (across the individual microchannel) can be controlled by changing the direction of the electrostatic field resulting from applying voltages to the different electrodes, Pang also teaches transverse flow (from the top microchannel 414, through the nanochannel 413, and out of the bottom microchannel 412) can be controlled by changing the direction of the electrostatic field resulting from applying voltages to the different electrodes (i.e., diverting a flow of solution towards the array of nanoholes). See para [0059]. Pang further specifies real-time manipulation of the nanoparticles on the nanochannel array can be effected based on the control of the nanoflow of the nanoparticle-containing fluid into the nanochannel with the applied electric field (para [0075]). Therefore, Pang teaches controlling the flow of fluid into the nanochannel array (i.e., diverting a flow of solution towards the array of nanoholes) and the teachings read on diverting a convective flow of the solution directly towards the array of nanoholes when the term “convective flow” is given the broadest reasonable interpretation. It is noted that the limitation “diverting a convective flow of the solution directly towards the array of nanoholes” is not considered to exclude the use of an electric field to divert flow. Consequently, the combination of Coombs et al. in view of Pang et al. teaches the method of amended claim 28, as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY L NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1677                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1677